     Case 1:13-cv-00447-JLS-JJM Document 115 Filed 09/09/20 Page 1 of 3

                                                                     3—filed—


UNITED STATES DISTRICT COURT
                                                                      SEP    9 2020
WESTERN DISTRICT OF NEW YORK
                                                                            DISTRlCl^

 AUREL SMITH,

              Plaintiff,

       V.                                            13-CV-447(JLS)(JJM)

 MARK BRADT, Superintendent, et al..

              Defendants.



                            DECISION AND ORDER


      Plaintiff Aurel Smith commenced this action on May 1, 2013, alleging claims

pursuant to 42 U.S.C. § 1983 that arose from his incarceration at Attica

Correctional Facility ("Attica"). Dkt. 1; see also Dkt. 19-1.^ As relevant here. Smith

alleges that his exposure to environmental tobacco smoke ("ETS") while at Attica

violated his Eighth Amendment rights. Dkt. 19-1, at 17-18.

      United States Magistrate Judge Jeremiah J. McCarthy was designated under

28 U.S.C. §§ 636(b)(1)(A),(B), and (C) to hear and determine, and to report and

recommend on, all matters in this case. Dkt. 37. After the Court resolved

Defendants' motions to dismiss,^ Defendant Hughes—the remaining defendant—

moved for summary judgment on May 21, 2019. Dkt. 99. Smith responded in

opposition on July 2, 2019, and Hughes replied on July 11, 2019. Dkts. 106, 107,



1 Smith was granted, in part, leave to amend, at which time his amended complaint
(Dkt. 19-1) became the operative pleading.
2 Hon. Lawrence J. Vilardo decided Defendants' motions to dismiss. Dkt. 70. Later,
this case was reassigned to the undersigned. Dkt. 109.
     Case 1:13-cv-00447-JLS-JJM Document 115 Filed 09/09/20 Page 2 of 3




108. And on January 14, 2020, Judge McCarthy issued a Report and

Recommendation ("R&R"), recommending that this Court grant Hughes's motion for

summary judgment. Dkt. 110.

      The R&R concludes that the Court should grant Hughes summary judgment

because Smith did not establish sufficiently serious present or future harm based on

his exposure to ETS—one of which Smith must prove to prevail on his Eighth

Amendment claim. See Dkt. 110, at 12-18. It also considers Hughes's argument

that he lacked the necessary personal involvement in Smith's exposure to ETS and

concludes that issues of fact preclude summary judgment for Hughes on that

ground. See id. at 6-8. And the R&R discusses Hughes's argument that Smith did

not exhaust his administrative remedies, as the Prison Litigation Reform Act

requires, before concluding that it need not determine whether Smith is excused

from exhausting. See id. at 8-11.

      Smith objected to the R&R on January 28, 2020. Dkt. 111. Specifically, he

objects to the recommendation that the Court grant Hughes summary judgment on

his Eighth Amendment claim—including the conclusions regarding both present

and future harm. See Dkt. Ill, at 6-10.3 He also objects to the analysis of Hughes's

exhaustion argument, to the extent that analysis "can be interpreted to recommend

a finding that Mr. Smith failed to exhaust his administrative remedies." Id. at 1-2.

Hughes responded in opposition to Smith's objections on February 11, 2020, but did




3 Page references are to the numbering that appears in the footer of each page.
                                         2
     Case 1:13-cv-00447-JLS-JJM Document 115 Filed 09/09/20 Page 3 of 3




not raise any additional objections. Dkt. 113. Smith filed a reply on March 3, 2020.

Dkt. 114.


      A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). It must

conduct a de novo review of those portions of a magistrate judge's recommendation

to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      This Court carefully reviewed the R&R, the briefing on objections, and the

relevant record. Based on that de novo review, the Court accepts Judge McCarthy's

recommendation to grant Hughes's motion for summary judgment. The Court

adopts the R&R's analysis regarding Hughes's personal involvement and Smith's

Eighth Amendment claim and, because it need not reach Hughes's alternative

exhaustion argument, the Court declines to adopt the R&R's analysis of that issue.

      For the reasons stated in the R&R,together with those stated here, the Court

GRANTS Hughes's motion for summary judgment(Dkt. 99). Smith's amended

complaint(Dkt. 19-1) is DISMISSED, with prejudice. The Clerk of Court shall close

this case.


SO ORDERED.



Dated:       September 9, 2020
             Buffalo, New York




                                           JOHI^SINATRA, JR^
                                            UNITED STATES DISTRIUTJUDGE
